Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150270-1                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150270-1
                                                                   COA: 306602; 318765
                                                                   Oakland CC: 10-234524-FH
  SHAWN LARALE BRYANT,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 26, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 10, 2015
         d0603
                                                                              Clerk